Explanations of vote
Oral explanations of vote
Madam President, whatever one thinks of the current debate on climate change - and I can sense a lot of hot air all around me - I think we can all agree on the need for more energy efficiency.
But, if we are going to talk about energy efficiency, let us make sure that we actually have some joined-up thinking on this. I will give an example: our whole policy on energy-saving light bulbs. Yes, we want to phase out existing light bulbs, but yet we impose tariffs on the import of energy-saving light bulbs. Yes, we talk about banning mercury in barometers (even though it actually constitutes a very small risk), yet at the same time we are encouraging energy-saving light bulbs which contain, yes, you guessed it, more mercury. Not only that, but we are talking about energy efficiency, yet we continue to come to Strasbourg, which emits tonnes and tonnes of needless extra CO2.
Therefore, if we really want to take a lead on energy efficiency, we should close down the Strasbourg Parliament.
(PL) Mr President, I voted in favour of Community participation in a research and development programme aimed at enhancing the quality of life of older people through the use of new information and communication technologies. The project provides development opportunities not only for older people but also for the handicapped, women bringing up children at home and people living in rural areas. In my view, this initiative will prevent social stratification in Europe in the area of access to digital services, as well as the marginalisation of social groups threatened by less access to modern technology. However, it is very important to bear in mind that the cost of these technologies must be kept as low as possible.
(PL) I voted in favour of the report on "enhancing the quality of life of older people”, which deals with issues of major importance for many European citizens, especially the older generation. Older people are dependent on retirement benefits, which are mostly at a very low level. The problem is growing with the increase in the numbers of older people receiving these funds, which are limited since the number of contributors is falling. Thus we are heading for a situation in which a large group of older people will be applying for various social benefits. Many of them, however, are still capable of various kinds of work and can remain active on the labour market. The growing number of older people, plus the need for a wider range of services and products, increases demand in this area.
(PL) Mr President, I voted against, since the report gives rise to a number of doubts. I do not support the provisions of the directive on the harmonisation of excise duty rates on gas oil and petrol. Diversity of excise duty rates creates the possibility of competition among transport firms from different EU countries, which undoubtedly works to the benefit of the consumer. I also oppose the provisions on the increase of excise duty rates on fuel throughout the European Union. High oil prices on national markets and the harmonisation of excise duties in all 27 EU countries will put a brake on economic growth in countries with a low GNP. An increase in fuel prices means an increase in the price of goods and services. I accordingly voted for the amendments tabled to allow the new Member States, including Poland, to retain different excise duty rates.
(PL) Mr President, I voted against, because the significant increase in excise duty on gas oil will give rise to an increase in customs duty on goods and services in countries which are supposed to charge a rate of excise duty that is lower than the proposed Community minimum but is in any case high with regard to conditions in those countries.
Given that average income in the Member States that joined the European Union in 2004 and 2007 is relatively low, the proposed increase in excise duty is too great. Its effects will be felt especially by the poorest families, since the present rise in fuel prices already weighs heavily on their domestic budgets. The least developed countries, with their low income levels, should therefore be granted much longer transition periods than those proposed by the European Commission, to give them time to adapt. I consider the proposed increase unjustified and excessive.
Mr President, it is very good to see you back in your chair listening to these explanations of vote, which I know you enjoy so much. I would also like to say I appreciate the kindness and understanding of your staff and services and interpreters this week whilst we have been making these explanations of vote.
I voted against this particular report for a whole bunch of reasons. Firstly, I believe in tax competition. I do not believe tax harmonisation or tax should be a competence of these institutions at all.
Secondly, this week, in my country, the Chancellor of the Exchequer has imposed higher fuel taxes on British car and freight drivers without understanding the consequences of his actions. I should like to raise a separate problem. I am running a campaign with the Northampton Chronicle and Echo for the people who live in that vicinity in my region, where we are being charged more for our fuel than all the other major towns around. I wish to highlight that there are other problems within the fuel market, let alone the problems to do with tax.
Mr President, I would like to echo the comments of my colleague in thanking you, the staff and the interpreters for your kind patience as we seek to deliver these explanations of vote, which at times may be rather entertaining and at times rather boring for you. I understand that. But that is the great contrast in this place.
Now, let us talk about tax competition. We talk about creating the world's largest single market here, and we talk about making the EU the most competitive economy in the world, and we talk about the world competition, yet what do we do when it comes to tax competition? Well, as it actually says in the explanatory statement, the best way to address the problem of competition would be through full harmonisation.
So here we are, seeing competition as a problem, while at the same time talking about the need for a more competitive economy. This should not be a competence of the EU. It is a competence of Member States, and we should leave it as such, because the best way to ensure a competitive economy is to make sure that we have tax competition, not harmonisation.
(PL) Mr President, I voted against. The European Union has no interest in funding Iraq. There are other countries in Europe itself that would benefit much more from such aid. The Caritas Europa report shows that in 14 European countries - including Poland, Austria, Germany and Britain - single parents, especially women, are particularly affected by poverty.
According to an EU report Poland, with 26%, has the highest percentage of children living in poverty of all the EU countries. One Pole in five (19%) lives below the poverty line. And 22% of Polish children with at least one working parent are threatened by poverty. That is the highest figure for Europe. Thirteen percent of Poles in employment are threatened by poverty. In Austria, 47% of unemployed single parents live in chronic poverty. Let us concentrate our efforts on Europe.
Mr President, yesterday when you were in the chair I emphasised how much I always enjoy reading the reports by the Committee on Women's Rights and Gender Equality in this place and wonder why it exists. To prove this point today we have a report whose findings are more coherent with somebody who watched too much Prisoner: Cell Block H as a child than on the actual facts of the situation of women in prisons - and whether that should be a competence of this place anyway.
For example, in recital Q, it says: 'whereas the increased number of women in prison is partly due to the worsening economic conditions of women'. I think, and I have checked with the statistics from a number of countries in the European Union, the number is going up simply because the population is going up. In fact, the proportion of women in prison across Europe is dropping.
It says here that access to health care of all kinds should be provided to a very high quality in prisons. Yes, that is absolutely right. But there are plenty of elderly women in my constituency who would love to have the same benefits of health-care provision that are provided to women inmates in prisons throughout the UK. So that is why I have abstained on the report.
(NL) I pointed yesterday to Turkey's unassailable position as an aspiring Member State and this report merely confirms that special status. For weeks Turkey has been bombing the north of Iraq and ten thousand Turkish troops have invaded the country. And instead of clearly condemning this aggression what does Parliament do? It politely asks Turkey to respect the territorial integrity of Iraq.
All rules, all principles, all guidelines and criteria have to step aside for Turkish accession, from the Copenhagen criteria to international law and its ban on the use of aggression. Turkey regards itself as above the law, any law, and is constantly reinforced in that belief by Europe. One day the European Union will have cause to regret its stance.
(DE) Mr President, I was a sharp and clear critic and opponent of the Iraq war and I still am. I believe, however, that we must also make up for the mistakes we committed there. We in the western world - both Europe and the USA - therefore have a duty to do our utmost to secure peace and stability, which will be difficult enough. That is why the Gomes report is an outstanding one.
We really should use the opportunity to support Mrs Záborská's initiative for the release of the kidnapped archbishop. I am sorry that as a result of a management mistake on the part of this House the resolution on the subject is not on this afternoon's agenda. It is our duty to do our utmost to help this representative of a minority whose existence is under threat, which has lived together in peace with its Muslim neighbours for centuries, and which is threatened with genocide precisely at a time when we are responsible in Iraq. That is not acceptable and that is why we must take strong action here.
(PL) Mr President, I agree with much of Mrs Panayotopoulos-Cassiotou's report on the situation of women in prison. Prison administrations must ensure decent conditions for persons serving prison sentences or under temporary arrest.
I want to draw attention to the situation of women employed in the prison service. In Poland, 5 000 of the 30 000 prison officers are women. Prison officers' remuneration does not exceed EUR 500 a month. Given the role of prison staff in ensuring that sentences are properly served, it important that most officers dealing with women prisoners should be of the same sex. That lessens the discomfort of women prisoners and ensures better protection of their rights. Without a significant increase in remuneration and better working conditions in the prison services, we shall not achieve the aims of the report.
Mr President, I voted with my party's whip on this particular report and against many of the amendments. However, I do have a problem with the contents of the recitals. It says, 'whereas it is necessary to create a national force for maintaining order that brings together all the communities viewed to be trustworthy by them'. This is the people of Iraq, the national force created by, I guess, people from within Iraq.
You do wonder actually how much determination the individual Member States that comprise the European Parliament have put behind that effort so far. All you have to do is look at how many people have supported the efforts in Iraq, believe in them or not. As we do, we should try and tidy up the problems that we have caused.
I really do think that this resolution shows how trying to have a harmonised EU foreign and security policy in the future will cause us many problems, both in this place and within our Member State capitals.
(DE) Mr President, like the majority of my Group I voted against this report, not because of the subject-matter but because this important issue keeps being exploited for ideological battles about the concepts of sexual and reproductive health and rights.
I want to appeal to all the Groups in this House to put an end to this ideological dispute, which is detrimental to the matter in hand. We must make it clear that reproductive health is important, but that it has nothing to do with abortion, because that does not come within the European Union's remit and each state has the right to decide its own laws in that area. That is in line with the principle of subsidiarity, which is why the European citizens' money may not be used for purposes that some EU Member States do not find acceptable on ethical, moral and legal grounds.
We should, therefore, very definitely leave this subject out of our deliberations and concentrate on neutral concepts that actually have something to do with the question of health and nothing to do with the question of abortion, on which opinions differ in this House and where I am strongly in favour of protecting the unborn child.
Written explanations of vote
in writing. - Claude Turmes' report on the Global Energy and Renewable Energy Fund (GEEREF) is one that I endorse. The GEEREF will use limited public funds to encourage private investment in energy efficient and renewables orientated projects in developing countries and economies in transition. A fund that helps everyone achieve a certain level of energy efficiency and embrace renewables has my support and I voted in favour of it.
in writing. - (RO) The resolution refers to the creation of an innovative financial instrument to support the implementation of certain projects financed by this fund in view of the transition to an economy with low carbon dioxide emissions and adaptation to the effects of climate change.
The development of this type of economy by means of projects financed by the fund means the creation of new jobs, equal conditions for social development and elimination of discrepancies. In this sense, the special support granted to SMEs in access to funding of their GEEREF projects is beneficial.
I voted for this resolution because I believe that these two forms of action, namely the abatement of greenhouse gas emissions and adaptation to the effects of climate change, must be developed in parallel, by means of coherent and convergent policies with a positive impact on the development of labour market/creation of new jobs and GDP increase.
in writing. - (PT) In general terms it can be said that the purpose of this report is to encourage the integration of the 'new' Member States into EU external policy, particularly 'development cooperation policy' and 'European neighbourhood policy'.
The report also considers that the 'new' Member States represent an opportunity for the EU 'to reinforce its strategic presence in eastern Europe, central Asia and the Caucasus', regions with which the 'new' Member States have priority relationships and which have received less EU 'aid' to date.
This means seeking to make use of the privileged relationship of the eastern European countries that joined the EU in 2004 as an EU intervention instrument (taking into account the interests of the major powers and their large economic and financial groups, particularly in the energy sector) in the countries of the Community of Independent States, the Western Balkans and the Caucasus.
That is, seeking to make use of those countries' 'experience' of 'transition' to capitalism and to inclusion in NATO and the EU as a model to be followed in these regions. This is ultimately what is at issue: a policy that disguises the interests of capitalism with 'development'.
in writing. - I support DanutBudreikaitė's report on the challenge of EU development cooperation policy for new Member States. While the EU's new Member States, excluding Malta and Cyprus, provide unique expertise for the application and targeting of development policy in our neighbour countries to the East, we must actively encourage their involvement with Sub-Saharan Africa and other LDCs. Our new Members strengthen the EU's role as a world partner and should be fully encouraged in that role. The report and its recommendations have my support.
in writing. - (PT) The mere fact that we are discussing the role of the new Member States in European Union cooperation and development policies, particularly with the African, Caribbean and Pacific countries, is clear evidence of the success of the process of enlargement and of the integration of the countries that have joined in recent years.
The 'former Eastern European countries' certainly had a long tradition of 'cooperation' with Africa, and it may be that the links remain, though in completely different terms. The most relevant issue, however, is that these countries, which are still struggling valiantly with the costs of their reforms, are now capable of contributing to cooperation and development with the active consent of their populations. This exemplary way forward could and we hope will be followed by other countries in largely the same circumstances in other parts of the world.
in writing. - (PL) I am voting in favour of Mrs Budreikaitė's report on the challenge of EU development cooperation policy for the new Member States.
The report is of a very high quality, providing a detailed analysis of the current situation of development cooperation by the new Member States, the institutions and programmes involved, the recipient countries and the relevant financial contributions.
The issues dealt with in the report put the emphasis on relations between the EU Member States and their new eastern neighbours. The new Member States are important links between the EU and its new neighbours.
I personally would call for the development of effective forms of cooperation between old and new donors in favour of less developed countries, taking advantage of the predominant influence of the new Member States in specific regions or countries.
in writing. - (PT) I voted in favour of Mrs Gill's report on the proposal for a decision of the European Parliament and of the Council on the participation by the Community in a research and development programme. This programme seeks to enhance the quality of life of older people through the use of new Information and Communication Technologies (ICT). European Union participation in this programme will ensure that it is better able to address the demographic challenges.
The use of ICT may help older people to become more independent and to remain healthy, and may enhance their quality of life.
in writing. - (PT) We voted in favour of this report, which deals with the European Commission proposal on the EU's involvement in the research and development programme that various EU Member States have decided to set up in the field of the new Information Technologies (ICT) to help people as they get older and to enable them to act effectively. The programme is entitled 'Ambient Assisted Living', and seeks to obtain synergies in terms of management and financial resources. Portugal is also taking part.
The report, which the European Parliament has now approved, draws attention to and makes concrete proposals for promoting the role of women in science and research, and places stress on the involvement of SMEs and on fair access for all Members States to cost-effective solutions so as to avoid widening the digital divide and thus creating a two tier Europe.
It is also proposed that the Commission should conduct an interim evaluation by 2010 to assess the quality and efficiency of the implementation of the programme.
in writing. - (FR) I should like to make two comments on the Gill report, which is essentially about organising research programmes with a view to making older people more independent through the use of information and communication technologies.
The first point is on the substance of the proposals: it is hard to see what added value the European Union would bring to a project initiated, quite legitimately, by a number of Member States - aside from making the process more bureaucratic and setting up a new Community body. The Union's financial largesse, to the tune of EUR 150 million over a number of years minus the operating costs of the aforesaid new body, does not seem like a clinching argument.
My second point concerns the form of the proposals. It is increasingly common for legislative reports to be presented in this House in the form of a compromise between Parliament and the Council - the idea being to speed the process by facilitating their adoption at first reading. In effect, however, what we see is the legislative body held hostage by a handful of expert negotiators. I regard the spread of this practice as a threat to democracy.
in writing. - (FR) I voted in favour of the report proposing European Union participation in the Ambient Assisted Living (AAL) research and development programme that has been undertaken jointly by a number of Member States and third countries.
Population ageing is a challenge to European society and to Europe's economy. Average life expectancy today is 80 years and the number of people in the 65-80 age bracket will increase by approximately 40% between 2010 and 2030.
New solutions are emerging to help people cope with the memory loss, impaired vision, hearing or mobility and loss of independence which are more likely to afflict us as we age.
European Union participation in the programme is envisaged in the context of the European Commission's seventh Framework Research and Development Programme. The European Union will provide EUR 150 million to cofinance projects that will have a leverage effect worth at least EUR 600 million between 2008 and 2013.
The countries taking part in the AAL programme are also to help finance it by making an equivalent or greater contribution, which means that each country will invest at least 20% of its national research budget in this field.
in writing. - (PL) I voted in favour of Mrs Gill's report 'Enhancing the quality of life of older people', which aims to promote the use of modern information and communication technology as a means of support for the elderly.
As we know, our societies are marked by ever-increasing life expectancy. That is a very positive trend. The EU average is now 80 years, and the proportion of people in the 65+ age bracket will shortly reach 40%. The technologies in question can significantly help such people in various situations, including the prolongation of professional and social activity and improvement of the quality of life. Naturally, the specific needs of handicapped people must also be taken into account, and access to these services and technologies must be ensured mainly through the provision of broadband internet connections in both urban and rural areas so as to avoid geographical discrimination.
in writing. - (DE) I am in favour of cofinancing by the European Union of the 'Ambient Assisted Living' programme, since it would benefit not just older people but also other population groups, such as those with disabilities. It is precisely because of the major demographic change in the European population and the rising life expectancy over recent decades that we must support new information and communication technologies that would make it considerably easier for older people to cope with the everyday hurdles facing them. In regard to the general cost reduction in the health sector as a result of the use of these new technologies, I would also draw your attention to the research into 'mobile health monitoring' systems, the use of which would reduce annual health costs by EUR 1500 million in Germany alone.
Let me underline that one of the benefits of cofinancing is that it would also have a positive impact on the private sector, as it would indirectly assist small and medium-sized enterprises.
I strongly support the AAL Joint Programme because the use of new technologies means continued respect for the private life of older people and allows them to grow old with dignity.
in writing. - I back Nina Gill's report 'Enhancing the quality of life of older people'. In pooling resources and coordinating research and development on a European level we are more adequately able to assess how to improve the lives of our older citizens. By setting a minimum contribution we ensure the participation of all Member States in this cause. I would like to commend the rapporteur on her report and support the recommendations contained within.
in writing. - (SV) We have chosen to support the report in its entirety since, in our view, the EU must prioritise action on unhealthy tax competition in the fuel sector, in particular with a view to enabling the EU to achieve its climate objectives.
The tax harmonisation proposal would also not prevent individual Member States from raising their CO2 taxes on petrol and diesel.
This is a further important reason for supporting the report.
in writing. - (PT) This proposal for a directive seeks to narrow the price differences on fuel among the various Member States that lead to distortions in terms of competition and the environment in road transport activity. The difference in prices of gas oil used as motor fuel and unleaded petrol are indeed significant.
Hence its importance for Portugal, one of the countries in which this situation is making itself felt, bearing in mind the price differences between our country and Spain: Portuguese enterprises suffer competition from Spanish enterprises because the latter benefit from lower fuel prices - fuel representing around 30% of costs - due to lower fuel tax (and VAT).
Portuguese enterprises have justified the stagnation of workers' fixed wages by this pressure on costs, with serious consequences for the labour force.
The European Parliament's proposal is more positive because it eliminates the transitional periods under Article 18, a very important aspect in the current situation, in the hope that it will make it possible to reduce the difference between Portugal and Spain in 2010, since the latter will have to increase its fuel tax from EUR 302 to EUR 330 in the case of gas oil. The approximation will continue in 2012 and 2015. In the case of unleaded petrol, unfortunately, there will be no change by this means.
in writing. - (FR) I voted against the Schmidt report because what the European Parliament has engaged in here, instead of supporting the Commission initiative, is a sort of conjuring trick playing off the old against the new Member States. In any event the decision will ultimately rest with the Ministers alone and it will have to be unanimous.
in writing. - (FR) Higher taxation and more controls: that is the Brussels recipe for Europe! Harmonising excise duties, just like harmonising VAT by imposing binding minimum rates such as we have had now for 15 years, is demonstrably ineffective, utterly unnecessary and in some cases even damaging.
Do I need to remind you that measures like this prevent Member States from reducing, for example, VAT in the catering industry, even though that is a sector where the case for distorting cross-border competition is particularly flimsy and where lowering VAT could help to create thousands of jobs? Do I need to remind you that the new Member States are being forced to apply tax increases that their people find quite outrageous, in order to comply with European rules - while at the same time being required, under other European rules, to cut their rates of inflation?
The current proposal is to increase tax on diesel in line with tax on unleaded petrol, the pretexts being a desire to protect the environment and an alleged need to combat 'taxation tourism' - by which we mean ordinary people taking advantage of competition! It is all the more scandalous because drivers in a country like France have been encouraged to buy diesel-powered vehicles - presumably so that we can now clobber them harder than ever!
in writing. - (PT) This explanation of vote seeks to stress that we are once again wasting an opportunity at EU level - since the mechanism exists - to take action to protect small-scale coastal fishing by failing to apply to petrol at least the same conditions of taxation enjoyed by users of gas oil for farming and fishing. It should be remembered that petrol is the fuel used by vessels in this important and largest segment of the various Member States' fleets, notably Portugal's.
In its 28 September 2006 resolution on improving the economic situation in the fishing industry, the European Parliament, considering that increased fuel prices have a particularly negative effect on the fishing industry - significantly aggravating the existing socioeconomic crisis and drastically reducing fishermen's incomes - and stressing that there is a serious risk of the disappearance of thousands of fisheries enterprises and the loss of thousands of jobs, adopted a range of proposals to support the sector so that it can cope with increased fuel prices. A year and a half later, apart from the increase in the 'de minimis' aid, virtually nothing has been done at EU level.
in writing. - The goal of Olle Schmidt's report 'Taxation of unleaded petrol, gas and oil' is to attend to the disparities in excise duty on fuel across the Union. The current imbalance has encouraged fuel tourism, which has economic and environmental ramifications. Measures need to be taken to ensure that this practice is discouraged. Nevertheless I recognise the needs of new Member States still engaged in the process of economic development, who will require time to adjust to the measures proposed. I voted in favour of this report.
in writing. - (FR) The purpose of the Commission proposal was to introduce measures for reducing CO2 emissions in accordance with the stated aims of the energy and climate change package. However, neither the Commission proposal nor the report adopted today addresses the urgent need to develop a fuel capable of making a real difference in the fight against CO2 emissions. The disparity of the planned adjustments and the way they are to be spread, both over time and geographically across the Union, will make the proposed measures ineffective.
If we really intend to move into a 'clean-air era', we ought to be more environmentally imaginative and support measures that will allow us to tackle climate disruption effectively. The taxation-change approach proposed by the Commission and by Olle Schmidt's report fails to promote either research or the concept of a new alternative fuel to curb CO2 emissions.
I want to take a clear stand today in opposition to the thinking behind this report and that is why I voted against what is simply a compromise that subverts the declared aim.
in writing. - (IT) The Gomes report takes stock of the dramatic and difficult situation in which Iraq finds itself. The non-governmental organisations and the various bodies responsible for rebuilding the region are not in practice managing to resolve the problems arising from decades of war, dictatorship and sanctions.
In this context, it is the duty of the European institutions to support a multi-faceted strategy for Iraq which increases direct EU support for technical assistance to promote the rule of law, justice and sound financial management in order to safeguard fundamental human rights by creating regional stability and security.
Parliament therefore urges the Council to encourage investment by European enterprises in Iraqi territory, and to conduct the negotiations on the trading agreement between the EU and Iraq so that the Iraqi market can be brought more into line with European regulations.
In substance, the European Parliament's proposal, with which I fully agree, suggests a new strategy for Iraq including appropriate use of the European Instrument for Democracy and Human Rights (EIDHR) and support for a pluralist and independent information system.
As the Committee on Development's rapporteur for the Erasmus Mundus 2009-2013 report, I shall now work to increase the financial appropriation allocated to Iraq: the dissemination of culture is a fundamental step in creating a genuine rule of law.
in writing. - (PT) The resolution adopted achieves the 'astonishing' feat of not making a single reference to the brutal and illegal aggression and occupation of Iraq by the USA and its allies.
The resolution glosses over the whole death toll of many hundreds of thousands of Iraqis, the destruction of an entire country and the premeditated and massive disrespect for human rights resulting from the aggression and occupation.
The resolution is completely silent on the first and foremost reason for the extremely serious problems the Iraqi people and their country are now facing, and thus on how to resolve it: the immediate withdrawal of all occupying troops.
In essence, the resolution endorses the status quo, presenting it as a fait accompli and seeking to promote greater EU participation in the intervention in Iraq, seeing this country as another 'state supervised' by the USA/NATO/EU, like Afghanistan and Kosovo. This is astounding, in that at the same time it considers that neighbouring countries must refrain from any interference in Iraq and must respect its independence, sovereignty and territorial integrity and the desire of the Iraqi people to build the country's constitutional and political system by their own efforts.
Hence our vote against.
in writing. - I voted for this report, despite the view expressed in one of the recitals that sees all problems in Iraq as being down to the previous regime. There is no doubt that Saddam Hussein was a vicious dictator and caused the deaths of many of his people, not least in the systematic attempt to wipe out the Kurds. However, the total lack of any strategy by the occupying forces to deal with rebuilding the country has also resulted in untold misery.
I am very pleased, however, that Parliament took the view that no country should be forcibly returning people to Iraq. The country is not safe, not even Iraqi Kurdistan, which has recently seen Turkish tanks cross its borders, causing further fear and instability. We were told by members of many parties in the Iraqi Parliament that return is dangerous and potentially destabilising for the country itself. We have also heard in the Subcommittee on Human Rights of the plight of the millions of Iraqis living as refuges in neighbouring countries with little support from the international community. We should support the public services in those states and at least educate the children.
in writing. - (FR) The representatives of the Movement for France in the European Parliament have taken a consistent stand since the beginning of the US intervention in Iraq. Our country's own experience and its ties with the Iraqi people alerted us to the human, military and moral disaster that the intervention would bring.
Now the damage is done and it is up to the Member States to act, either alone or collectively, to rescue and re-establish whatever can be salvaged. Before the US intervention, Iraq was the only Muslim country that was home to a large and prosperous Christian community - a community that had lived there even before the arrival of Islam.
One of the most tragic consequences of the US intervention has been the exodus of sections of that community, driven out by terror and intimidation. It is a calamity for Iraq, today and in the future. In the bigger picture, the rapid erosion of a religious population mix in the Middle East spells human and economic impoverishment and threatens the entire region's stability and prosperity.
The historian Fernand Braudel considered that history began in Sumaria, but it would seem today that the long history of Christian minorities in Iraq is at an end. We, the nations of Europe, simply cannot condone this enormous injustice by failing to act.
Iraqi Christian communities were once open and welcoming to Islam, and together with their Muslim neighbours they built a country that was prosperous before it was ravaged by fanaticism and wars.
(Explanation of vote cut short under Rule 163)
in writing. - I am pleased to see that Ana Gomes' report on the EU's role in Iraq looks forward and formulates a strategy to build a robust democratic Iraqi state that respects human rights and the country's rich ethnic and confessional make-up. Iraq needs Europe to help build upon the recent security improvements that will go a long way in encouraging investment and increased NGO involvement in reconstructing the country. All of Europe has an interest in a stable and secure Iraq and I feel the report's recommendations recognise this.
The report is intended to ensure that the EU has a better share in the imperialist booty from the war against Iraq and interventions in the wider region of the Middle East. In this context:
it seeks ways and means of establishing an EU presence in the country on a long-term basis in order to 'help European firms to bid for contracts to rebuild Iraq', i.e. to increase the share of the spoils received by EU monopolies.
it calls for unconditional aid to the collaborationist 'government' of Iraq.
it puts forward strategies for active participation in the imperialist occupation. In order for military and police forces to form part of the occupying armies, all that is needed is for different hats to be worn and for the name to be changed to 'UN forces'.
Therefore, while cynically recognising the catastrophic consequences of the war and the slaughter of the Iraqi people, the report hastily states that events have been wrapped up.
The report legitimises not only the occupying armies, which it terms a 'Multi-National Force', but even the private firms of murderers active in Iraq, provided that rules are set for their criminal activities!
The Communist Party of Greece condemns the report. It expresses its solidarity with the resistance of Iraqis and the struggle of the peoples of the region for liberation from the imperialist yoke of occupation and for their inalienable right to decide their own destinies.
in writing. - (PT) The fact that Parliament has decided to discuss the future of the European Union's role in Iraq, rather than insisting on a pointless debate on past issues, is positive. The five years of importance to us now are the next five years rather than the last.
The starting point for any debate on this issue must now be to recognise that the situation on the ground has improved significantly, though it is still very serious. What that improvement reveals in particular is that there is a viable way forward in the objective of building a democratic and secure state. Our objective can be achieved. Experience in recent years, however, also shows that it will only be achieved with greater commitment, by increasing security, by investing in training the Iraqi authorities and, very importantly, contributing actively to the creation of infrastructure that will make the country's economy viable, besides oil. In the European Union's specific case, this involves investing heavily in the economic reconstruction of Iraq and in building democracy in the country. A democratic and safe Iraq that respects human rights is vital for the region and for the world.
in writing. - (DE) Of course I know that we voted in plenary on the draft report by my colleague Ana Gomes on the role of the European Union and not on her explanatory statement to the report. Yet I think it is important that in her explanatory statement the rapporteur once again underlines the fact that the invasion of Iraq was a strategic and humanitarian disaster and that Iraqi society was traumatised afresh by the war and the ensuing chaos and violence.
I welcome the fact that in addition to all the other important points she makes the rapporteur refers explicitly to the need to ensure that women have a stronger role and to promote respect for the rights of women, minorities and children if good work is to be done in Iraq.
in writing. - (NL) I find it regrettable that the European Parliament has so far produced no analysis at all of the war in Iraq. In recent years Parliament has in fact maintained a deafening silence and not even challenged the lies put out by the Bush Administration. For a democratic body like Parliament that matters very much! It will be hard for us to retain credibility if we do not even act against UN Members which flout the UN Charter.
Mrs Gomes gives us an assessment of the situation in Iraq. Her report on the European Union's role in Iraq includes a number of good recommendations for rebuilding the country. It addresses a range of subjects and all the measures proposed seem to me to be achievable. I particularly welcome the proposals for multilateral efforts, under UN supervision, to get intensive diplomatic talks under way between the US and Iraq's neighbours. The aim has to be to establish democracy in Iraq, based on the principles of the rule of law, good governance and human rights. So I support the report.
in writing. - (FR) The Fourth Geneva Convention relative to the Protection of Civilian Persons in Time of War stipulates that humanitarian, medical and religious personnel are to be respected and protected.
It is vital that we support the case of Monsignor Paulos Faraj Rahho, the Chaldean Catholic Archbishop born and resident in Mosul, who was kidnapped on Friday 29 February 2008.
The three people with him at the time of his abduction were killed by the kidnappers.
It was not possible, in an oral amendment to the Gomes report, to mention Monsignor Rahho by name.
For that reason I would ask the President explicitly to send two letters of support and encouragement on Parliament's behalf:
one to Iraq's Shiite Prime Minister, Nouri al-Maliki, who has condemned the attacks on Christian clergy and has offered, on behalf of the Iraqi Government, 'protection and justice' for Christians, with an assurance that those responsible for the violence will be hunted down and punished;
the other to the Vice-President of Iraq, Tareq al-Hashemi, a member of the Sunni community, who has also denounced terrorist attacks on Christian communities in no uncertain terms and who, following the kidnapping, expressed solidarity with what he called 'our Christian brothers'.
It is vital that we encourage the national authorities to do all in their power to secure the immediate and unconditional release of Monsignor Paulos Faraj Rahho.
in writing. - I will be supporting this resolution. It is essential as I said in my report from more than a decade ago that we have a binding legal basis for our code of conduct on arms exports.
Yet the imperative to export is driven by a divided European industry that is desperate for long production so as to enable it to compete with mass-produced armaments from the US with only batch production domestic demand.
Thus we need to see a single market in defence equipment which will enable Europe to first compete, second to stop feeding regional wars around the world and third move some of its most highly qualified scientists and engineers into the new advanced technology industries of tomorrow.
in writing. - (SV) Some Member States have a vested interest in the promotion of arms exports. Hence, if a common code of conduct for arms exports is drawn up, it is likely that certain Member States with a more restrictive policy may be forced to compromise.
We take the view that the surveillance of arms exports is best achieved by each Member State working through its national legislation. Sweden must continue to have the right to pursue a restrictive policy on arms exports if it so wishes. Cooperation is desirable in order to secure further progress in global disarmament work, but this is best achieved on an international basis within the context of the United Nations, having regard to the UN's experience, expertise and global coverage.
in writing. - (PT) An effective EU code of conduct on arms exports undoubtedly becomes increasingly important in the context of its rapid militarisation, which is mirrored in the draft Treaty currently being ratified in each Member State.
Not without a certain irony, the resolution itself specifically refers to 'the evolving European Security and Defence Policy (ESDP), in which more and more EU military and civilian missions are being deployed (...) where EU personnel might be threatened with arms previously supplied by EU Member States'.
The 'military equipment market' is expanding in the EU, 'several initiatives to harmonise national arms procurement policies and intra-Community arms transfers and sales' are being encouraged, and there is a 'willingness to increase arms exports as a tool to promote economic interests'.
The watchword has been given: an arms race and the militarisation of international relations.
Initiatives and measures seeking at the very least to mitigate such an escalation are therefore positive and necessary. As we stated previously, however, arms trade regulation will be much more significant if it is accompanied by a process of multilateral and reciprocal disarmament, beginning in particular by dismantling the huge nuclear arsenals.
in writing. - The British Conservative Delegation voted against the resolution on the basis that it does not accept the references to the Lisbon Treaty or to the evolving ESDP, both of which it opposes. Furthermore, while it is strongly in favour of a responsible arms transfer policy, it is not convinced of the merits of a legally binding Code of Conduct, imposed by the EU, in advance of an internationally binding Arms Trade Treaty.
in writing. - (SV) We Swedish Social Democrats voted for the report since it is important that prison conditions be improved in certain institutions in Europe and that prisoners' human and fundamental rights be respected. Furthermore, an equality perspective must be integrated into the treatment of offenders and prison operation. However, we have certain objections to some of the content of the report. We do not want harmonisation of prison conditions in Europe and we have strong misgivings over references in the report to special criminal sanctions or alternative penalties for women, pregnant women and women with young children. As regards a child's contact with its parents during periods of custody and thereafter, account should be taken, with the focus on the child's best interests, of both parents and not just the mother or the one parent.
in writing. - I and my British Conservative colleagues believe that ways should always be looked at to improve the situation of women in prison. The report suggests a number of possibilities that could be explored further, including the provision of health services.
However, the report is overly prescriptive in what it asks of Member States in this area. It is for Member States to decide on the details of prison policy. In particular, we are unable to agree with the premise of Recital C and Recital Q, which we believe distort other aspects of the report that may have value. For these reasons, we have decided to abstain.
in writing. - (PT) I voted in favour of Mrs Panayotopoulos-Cassiotou's report on the particular situation of women in prison and the impact of the imprisonment of parents on social and family life, since there is evidence that European prisons are geared largely towards male prisoners and overlook women's specific needs.
I therefore believe that measures should be adopted to promote the improvement of the situation of women prisoners, particularly in terms of their social and professional reintegration, health care and hygiene, psychological support and the preservation of family ties.
in writing. - (PT) Although women represent around 4.5 to 5% of the prison population in the European Union, prisons continue to be geared basically towards male prisoners and tend to overlook the specific problem of the small but growing percentage of women prisoners. The principal areas of concern are health care, the situation of imprisoned women with children and professional and social reintegration.
Specific attention should be paid to women's health care and hygiene needs. Pregnant women prisoners in particular require specialised resources and attention in respect of diet, exercise, clothing, medication and medical care by specialised personnel.
Children who remain with their imprisoned mothers require adequate protection and care and should not suffer from any form of discrimination. Imprisonment of women can have particularly grave implications when they have been the sole carers of their children prior to imprisonment.
Social inclusion of prisoners must be prepared during and after imprisonment with the cooperation of social services and other relevant organisations in order to ensure a smooth transition from prison to liberty.
in writing. - (SV) We support the work being done in the Member States to modernise and adapt penal policy in order to make better provision for the needs of prisoners and, as part of this, to take account of the specific needs of women.
As the treatment of offenders does not fall under the powers of the EU, we have chosen to vote against the report. Measures concerned with visiting regulations, the operation of institutions, training of staff in the penal system, prisoners' leisure activities or social assistance are and should remain a matter for the Member States, so that they can be adapted and developed in accordance with national and local needs.
in writing. - (SV) Junilistan sympathises with many of the report's views concerning respect for human rights, better conditions in prisons, respect for equality between women and men and the importance of the resettlement of offenders in society. Clearly it is also immensely important that the greatest possible consideration be given to the needs of the child in these situations. However, we think that the Member States themselves should determine how they are to proceed in dealing with these matters. In particular, we stress the right of every Member State to formulate its own criminal law and hence also to pronounce appropriate sentences. Also, the European Union should not involve itself in the detailed regulation of whether a prison should have a gym or not, visiting regulations or work during custody. These things should be subject to the direction of the Member States and their voters and be determined by the public debate in society.
We would remind everyone that all the EU Member States are democratic states complying with the Copenhagen criteria.
in writing. - (SV) We support the work being done in the Member States to modernise and adapt penal policy in order to make better provision for the needs of prisoners and, as part of this, to take account of the specific needs of women.
As the treatment of offenders does not fall under the powers of the EU, we have chosen to vote against the report. Measures concerned with visiting regulations, the operation of institutions, training of staff in the penal system, prisoners' leisure activities or social assistance are and should remain a matter for the Member States, so that they can be adapted and developed in accordance with national and local needs.
in writing. - I agree with the findings outlined in Marie Panayotopoulos-Cassiotou's report on the situation of women in prison and the impact of the imprisonment of parents on social and family life. Prison remains orientated towards the needs of male prisoners and I welcome the report's aim to highlight the differences experienced by women. I endorse the report.
in writing. - (FR) I voted in favour of this report because there is an urgent need to adapt conditions of imprisonment to address women's specific needs. Even today, prison conditions in many Member States remain very poor and are certainly not geared to providing the particular types of support that women require.
There are specific issues for women prisoners that demand specific attention, notably in the matter of access to healthcare.
That is why I supported the amendment tabled by the Socialist Group calling for women prisoners to have the same access as other women to screening programmes for breast cancer and cervical cancer. The fact is that early diagnosis of these conditions improves the chances of curing them, so the denial of access to such screening programmes can effectively impose an additional penalty on female prisoners.
Furthermore, women are still central to the family unit. In the case of mothers, provided that they pose no threat to public order, we should therefore try to facilitate forms of punishment other than imprisonment, wherever possible.
in writing. - (SV) This is an area for which there are no powers at EU level. Despite some positive proposals, the report is too concerned with detailed regulation. I therefore abstain in the vote.
in writing. - When voting for any policy which includes the term 'sexual and reproductive health' we understand this to mean the protection and enhancement of the life and health of the mother and the unborn. We do not accept any other definition that infers abortion to be within this term; and furthermore we understand that any care, information, policies or any other services pertaining to sexual and reproductive health similarly exclude abortion. We will work to have this definition accepted at every forum and body we can influence.
We note the reply given by the Council Presidency in Parliament on 4 December 2003 that the term reproductive health does not include the promotion of abortion and, inter alia, that abortion should never be presented as a method of family planning, contrary to what the WHO states on fertility regulation. It is clear, therefore, that the WHO definition is not binding on or even accepted by governmental and parliamentary institutions.
We will continue to support policies to promote responsible sexual practices, and to protect and enhance the life and health of the mother and the unborn, including supporting the provision of resources to achieve these objectives.
in writing. - (SV) This own-initiative report seeks to integrate the equality perspective into the EU's development cooperation. Junilistan is opposed to aid at EU level and is therefore voting against the report.
However, several of the amendments which have been tabled by certain Members are of a less congenial nature. The right of women to sexual and reproductive health is an important element in promoting development. In this case, we have chosen to support the original proposals as a counterbalance to the disagreeable tendencies in this Parliament. Work on these questions and development cooperation, however, should in principle be pursued at global level through the UN, not the EU.
in writing. - (PT) We consider this report to have several merits, one of which is to draw attention to a major problem, both in the EU and in developing countries: the need to ensure access to information on sexual and reproductive health, to ensure freedom of decision, and to create and promote public services to protect and apply the rights of everyone, particularly women.
We believe that it should be emphasised, however, that the greatest contribution to 'gender equality and women's empowerment in development cooperation' will come not from policies that promote relationships of dependency and domination, market liberalisation (see the EU Economic Partnership Agreements - EPA), the exploitation of workers, inequalities and social injustice and disrespect for human rights, which afflict millions and millions of children and women in particular, but from a policy of effective cooperation based on equal rights between states, respect for national sovereignty and the right of each country to define and implement a development model that meets its people's needs and concerns, i.e. a policy that interprets the word 'solidarity' accurately.
in writing. - I voted in favour of this amendment, because I strongly believe that fighting against violence, in this case sexual violence against women in crises and conflict areas, has to be the highest priority. The EU cannot tolerate any kind of violence and therefore I find that the emphasis should be on fighting against sexual violence targeted against women. Furthermore I think that traditions are not to be seen as something evil. Sexual and reproductive health and rights are sensitive issues, including traditional societal and also religious dimensions, and therefore should not be generalised and thereby forced upon societies, especially fragile societies, where drastic changes in traditional ways of living can harm the fragile society more than they bring benefits.
in writing. - (DE) I vote for gender equality and the empowerment of women in development cooperation.
The way women in developing countries are disadvantaged by religious rules, cultural practices and poverty is usually further worsened by the lack of education. In that regard I want in particular to draw attention to the potentially enormous social pressure that could come from raising public awareness of women's basic rights, which could in the final analysis improve the situation of women in the regions concerned.
I further support the idea of regarding 'violence against women' not purely in terms of female victims but of also developing practical programmes addressing the 'male abusers' aspect, as proposed in Mrs Uca's report.
I too am highly critical of the Commission's failure to include a strategy against culture- or religion-based violence against women in its list of measures.
Poor access to education leads to disadvantages in other areas of life for the simple reason of lack of information. To be poorly informed in this respect can have lethal consequences in developing countries in which health provision and standards of hygiene are often appalling. I need only refer to the alarmingly high percentage of HIV-infected women - south of the Sahara the figure is 57%.
One extremely positive point is the call for 'gender-sensitive performance indicators' to be developed, which would also make the controversial subject of quotas less acrimonious.
in writing. - When voting for any policy which includes the term 'sexual and reproductive health' I understand this to mean the protection and enhancement of the life and health of the mother and the unborn. I do not accept any other definition that infers abortion to be within this term; and furthermore I understand that any care, information, policies or any other services pertaining to sexual and reproductive health similarly exclude abortion. We should work to have this definition accepted at every forum and body we can influence.
I note the reply given by the Council Presidency in Parliament on 4 December 2003 that the term reproductive health does not include the promotion of abortion and, inter alia, that abortion should never be presented as a method of family planning, contrary to what the WHO states on fertility regulation. It is clear, therefore, that the WHO definition is not binding on or even accepted by governmental and parliamentary institutions.
I will continue to support policies to promote responsible sexual practices, and to protect and enhance the life and health of the mother and the unborn, including supporting the provision of resources to achieve these objectives.
in writing. - Feleknas Uca's report 'Gender Equality and Women's Empowerment in Development Cooperation' welcomes the Commission's strategy on the issue. I reiterate this approval of a strategy that seeks to mainstream gender equality in development cooperation. I have voted in favour of the report.
in writing. - (FR) While gender equality has been an integral part of the European Union's development cooperation programmes for many years now, actual progress is still too slow. The European Commission therefore needs to set itself targets, in terms of figures and deadlines, so that development can become the main driver of improved living conditions for women.
To that end, the Union needs to focus on three priorities in the partnerships that it enters into: fundamental freedoms, women's status in public life and their access to healthcare.
On the one hand, the Commission needs to be more vigilant than ever with regard to violations of women's physical integrity and human dignity (in the form of torture, traditional practices of mutilation and forced marriage). At the same time, cooperation must entail recognition of women's place in society, which affects everything from access to knowledge through to financial independence. In addition, commitments are needed so that by 2010 the prevention and treatment of AIDS in developing countries will be a reality. European development policy will fall flat on its face if it cannot bring about genuine change in women's circumstances.
The report, despite its accurate findings on the tragic state of women in developing countries, conceals what is to blame: capitalist production methods and the brutal imperialist interventions by the EU, the United States and other imperialist states and organisations. They prey on these countries and plunder their wealth-producing sources, which all results in hunger and the impoverishment of millions of people.
The solutions proposed operate within the bounds of capitalist development and the EU's developmental aid. Another typical aspect of this approach is the proposal to reinforce female entrepreneurship in order to increase employment. In this context, the proposals for fairer and more democratic societies, access for girls and women to education and health services, the eradication of poverty, disease, etc., are hot air. They are mere wishes diverting attention away from the truth, because meeting the people's needs is incompatible with the supreme principle of capitalist development and the pursuit of profit. For every euro that the EU gives, it steals thousands from these countries.
The improvement of the position of women and the living conditions of the peoples of these countries will be achieved not through the legalised robbery of 'EU developmental aid', but through resistance to imperialist intervention, the quest for equal international relations and the struggle for a different developmental approach based on the needs of the people.
in writing. - (DE) This report on equality and participation, on the role of women in development cooperation, covers a great number of different aspects and also includes important practical demands.
As a whole, therefore, it should definitely be supported. One theme that runs through the entire report is sexual and reproductive health and violence against women, together with promoting women's right to self-determination.
It is important to expand the micro-financing networks, because micro-credits can help improve women's economic situation. I cannot understand why people are trying to table various draft amendments that weaken the report and are simply dismissing UN documents that are on hand.
in writing. - Mr President, I am all in favour of gender equality and empowering women and I would have liked to support this positive report.
Sadly, this report, like many others on women and children, has been used to promote abortion under sexual and reproductive rights. As the majority of my colleagues have voted to include a number of amendments on sexual and reproductive rights, I found myself unable to vote in favour of this report.
in writing. - (PL) The Uca report on gender equality in development policy is an expression of European moral imperialism vis-à-vis the developing countries. It exports the sick social model of the rich European countries to the countries of Africa and Asia. The repeated references to reproductive rights denote support for generalised abortion. I was therefore unable to vote in favour of the report.
in writing. - (FR) Equality between men and women is a priority in developing countries. I greatly appreciate the thorough and painstaking work that Mrs Uca has done on this important subject.
Nonetheless, I voted against the report because the substance of certain paragraphs in the final version, which refer to sexual and reproductive health in imprecise terms, remains ambiguous. Conflicting interpretations persist and some of them imply a threat to the lives of unborn children.
In the next report on the subject, women's health should not be seen solely in relation to reproduction, for all women have the right to an environment that allows them to enjoy continuing good health. That means paying particular attention to supplies of safe drinking water, proteins and basic medication, alongside traditional medicines.
Since Gertrude Mongella's visit on 6 March 2008, marking International Women's Day, I would also say that we have a lot to learn from African wisdom with regard to gender equality: it is something that is lived there and is passed on in oral traditions among women and men who are blessed with good spiritual and mental health. All of us could take inspiration from that.